Citation Nr: 1733958	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and as secondary to the Veteran's service-connected type II diabetes mellitus or anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to September 1971.  The Veteran served in the Republic of Vietnam.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  

Other issues previously on appeal have either been adjudicated by the Board or granted in full by the RO.  The issue presently before the Board was remanded to the RO for further development in August 2014 and August 2016 and has since returned for adjudication.  

The Veteran requested a Board hearing, however, he withdrew his request in April 2014.  No subsequent hearing requests are of record, and the request has been considered withdrawn.  38 C.F.R. § 20.704 (2016).


FINDING OF FACT

Hypertension was not incurred in service, manifested within one year of service, and is not otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include secondary service connection, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If a Veteran was exposed to an herbicide agent during active service, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).  The term "herbicide agent" specifically refers to 2, 4-D; 2, 4, 5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  "Agent Orange" is the most prevalent herbicide containing such herbicide agents.  However, even if the Veteran is not entitled to presumptive service connection for a disease due to herbicide agent exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2016) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  
III. Analysis

The Veteran contends that his hypertension is due to service or a service-connected disability.  Specifically, the Veteran contends hypertension may be due to service-connected diabetes, service connected anxiety disorder, Agent Orange exposure, or some combination thereof.  Hypertension is not subject to presumptive service connection as due to herbicide agent exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  In any event, the Board analyzes service connection via all remaining potential avenues.  

Service Treatment Records (STRs) are negative for treatment or diagnosis of hypertension.

A December 2009 VA examination report reflects an initial diagnosis of hypertension was reported in 1986.  The December 2009 examiner noted hypertension predated the onset of the Veteran's diabetes mellitus II (August 2009).  The examiner opined against aggravation of hypertension by diabetes mellitus, but provided no rationale.  The December 2009 VA examination did not contemplate the relation between hypertension and service-connected anxiety disorder, NOS.  The Board deemed the December 2009 VA examination insufficient and remanded the issue for another exam.

A September 2014 VA examiner opined it less likely than not that the Veteran's hypertension was due to herbicide agent exposure since hypertension was not a presumptive condition.  The examiner opined it less likely than not that the Veteran's hypertension was due to anxiety disorder, as the examiner proposed the Veteran's hypertension to be more likely due to risk factors such as genetics, age, and diet as opposed to non-pathologic and transient elevation in blood pressures due to anxiety.

The September 2014 VA examination was subject to remand for an addendum opinion in light of a study by the National Academy of Sciences Institute of Medicine providing evidence of a possible association between herbicide agent exposure and hypertension.  See Nat'l Acad. Of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  The Board also noted submission of an article abstract concerning a link between anxiety and hypertension.

The Veteran submitted several other articles relevant to the claim at issue, which the Board shall summarize now.  The first is a www.webmd.com summary entitled "Diabetes and High Blood Pressure."  The thrust of the article is a general assertion that diabetes increases the risk of developing high blood pressure.  The Veteran submitted a Q&A excerpt from www.about.com.  "C. Weber, M.D." responded to the question: "Does Anxiety Cause High Blood Pressure?" by stating that anxiety is linked to temporary increases in blood pressure, but not to chronic high blood pressure.  Lastly, the Veteran's representative submitted the previously mentioned abstract article concerning a study into anxiety and depression as risk factors for hypertension.  The conclusion of the study was that anxiety is predictive of later incidence of hypertension and prescriptive treatment of hypertension.

A September 2016 addendum was obtained from the September 2014 VA examiner.  The examiner considered the 2010 update concerning Veterans and Agent Orange by the National Academy of Sciences Institute of Medicine and stated that limited or suggestive evidence of an association between herbicide agent exposure and hypertension did not overcome the examiner's previous opinion based on the prevalence of essential hypertension and the risk factors presented by the Veteran.  Regarding the anxiety and hypertension abstract, the examiner noted that findings that anxiety can be predictive of hypertension did not equate to anxiety causing the Veteran's particular hypertension.  As for hypertension and diabetes, the examiner noted that the Veteran's hypertension predated diabetes according to the record, and that there was no evidence of diabetic kidney disease to aggravate the hypertension.  Ultimately, the examiner opined it less likely than not the Veteran's hypertension was caused by service or caused by or aggravated by a service-connected disability.

In weighing the evidence of record, the Board finds the most recent September 2016 VA addendum opinion to be the most probative evidence for determining whether the Veteran's hypertension was due to service or a service-connected disability.  The examiner provided a rationale for all the opinions he provided.  The various articles submitted on behalf of the Veteran do not contemplate the particular medical profile and history of the Veteran.  The Board acknowledges the Veteran's contentions concerning the origin of his hypertension; however, the Veteran cannot proffer competent medical evidence as to the nature and etiology of this disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board thus assigns the most probative weight to the competent September 2016 medical opinion gathered specifically for determining the etiology of the Veteran's disability.

Furthermore, while hypertension is a chronic disease for VA purposes, hypertension was not diagnosed in service nor manifested within one year of service, and the record thereby fails to demonstrate continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Consequently, service connection is unavailable on a presumptive basis for a chronic disease.

In light of the foregoing, the Board finds the evidence to preponderate against the Veteran's claim for entitlement to service connection for hypertension.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and as secondary to service-connected type II diabetes mellitus and/or anxiety disorder, NOS, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


